Citation Nr: 0419062	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  99-18 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for tinnitus.  

3.	Entitlement to service connection for a right hip 
disorder.  

4.	Entitlement to service connection for a disability of the 
lumbosacral spine.  

5.	Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to October 
1944.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1999 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 10 percent evaluation for an 
anxiety disorder and service connection for right hip and 
lumbar spine disorders.  

By rating decision dated in December 2001, the RO granted 
service connection for a right knee disorder, evaluated as 10 
percent disabling.  The veteran, in correspondence dated in 
December 2003, submitted a notice of disagreement to the 
evaluation.  An unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in March 2004.  

The issues of service connection for right hip and 
lumbosacral spine disorders are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.	Hearing loss was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

2.	Tinnitus was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

3.	An anxiety disorder is manifested by anxiety, nightmares 
and other sleep disturbances, fatigue, lack of concentration, 
outbursts, irritability, mild obsessional rituals, some 
impairment of short-term memory, and infrequent (less than 
weekly) panic attacks.  


CONCLUSIONS OF LAW

1.	Hearing loss was neither incurred in nor aggravated by 
service nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  

2.	Tinnitus was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.	The criteria for a rating in excess of 30 percent for a 
generalized anxiety disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The September 2003 supplemental statement of the case 
specifically informed the veteran of the provisions of the 
VCAA.  In addition, the veteran was furnished letters in 
February and May 2001 and in August 2003 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
August 2003, the RO asked the appellant to submit any 
evidence in (his/her) possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) 
(2003); Quartuccio v. Principi 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before an unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  It 
is noted that the such an unfavorable decision was rendered 
in December 2001, subsequent to the February and May 
notification letters, and in September 2003, subsequent to 
the August 2003 notification letter.   

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had a hearing on appeal.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service Connection for Hearing Loss and Tinnitus

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The veteran is claiming service connection for bilateral 
hearing loss and tinnitus.  Review of the record shows that 
the service medical records do not show complaints or 
manifestations of hearing loss or tinnitus.  The only 
treatment for an ear disorder was shown to be removal of wax 
from the left ear canal.  VA compensation examinations 
conducted in November 1945, November 1950 and November 1951 
showed no manifestation of hearing loss and tinnitus.  VA 
outpatient treatment records include a report of audiometric 
evaluation in February 2001.  At that time, the veteran 
reported a 20 plus year history of hearing loss and tinnitus.  
It was noted that the veteran had a history of four months in 
artillery and a career in textiles.  There was no opinion 
regarding the etiology of the veteran's hearing loss.  

An examination, including audiometric evaluation and ear, 
nose, and throat specialist evaluation, was conducted by VA 
in August 2003.  After these evaluations, the specialist 
rendered an opinion that, upon reviewing the claims file and 
service medical records, It was more likely than not that the 
veteran's present hearing loss and tinnitus were not related 
to noise exposure during service.  This was based on the fact 
that the veteran had such a short period of time at the 
Weapons Proving Ground.  

The veteran's hearing loss and tinnitus was not evident in 
service and there was no indication of either hearing loss or 
tinnitus in the years immediately following active duty.  On 
recent examination by VA an opinion was rendered that the 
veteran's hearing loss was not related to service.  While the 
veteran and his spouse testified at a hearing on appeal in 
March 2004 that they believed that the veteran's hearing loss 
and tinnitus were the result of service, it is noted that they 
are laypersons, and, as such, are not competent to give an 
opinion requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Increased Rating for Anxiety Disorder

Service connection for an anxiety disorder was granted by 
rating decision dated in October 1944.  A 10 percent rating 
was established at that time.  In 1957 the veteran waived 
compensation as he was in fine health and not losing time 
from work.  The 10 percent rating was re-established by 
rating decision in May 1999.  The veteran appealed this 
rating and in December 2001 the rating was increased to 30 
percent, effective the date of the veteran's reopened claim 
in 1998.  The veteran has continued his appeal.  

An examination was conducted by VA in June 2001.  At that 
time, the veteran's medical history was reviewed.  It was 
noted that the veteran lived with his wife in retirement and 
continued to do volunteer work at the local VAMC.  He spent 
the winter in Florida and visited with his children and 
grandchildren often.  He had been referred two years earlier 
for outpatient psychiatric treatment by his physician at the 
VAMC because of insomnia, anxiety attacks, depressed mood, 
distrust of other people and irritability.  He had been 
prescribed medication for two years, which had been 
moderately effective in reducing his symptoms.  

Complaints included high general levels of anxiety and worry 
that he indicated had persisted since his military service.  
He described occasional anxiety attacks, cold sweats and 
frequent awakening at night from nightmares.  He indicated 
some compulsive checking rituals, usually around locking 
doors or windows or insuring that he had completed tasks such 
as mailing letters.  On mental status evaluation, he was 
neatly dressed and alert.  He became anxious when he realized 
that his wife had not accompanied him to the examination and 
returned to the waiting room to find her.  He was oriented in 
three spheres.  Speech was at normal rate and rhythm.  
Thinking was moderately tangential, but without indications 
of psychosis.  His mood was moderately depressed with 
congruent affect.  He denied delusions or hallucinations, but 
described a belief that he had seen a ghost about six months 
ago.  He described credible anxiety attacks, but none 
occurred during the examination.  He also indicated 
compulsive rituals that interfered to a very limited extent 
with his functioning.  Long term recall was intact.  Mild 
impairment of short term recall and concentration was noted.  
Suicidal ideation was denied.  Judgment and insight were 
present.  The diagnosis was generalized anxiety disorder 
representing a continuation of the originally diagnosed 
neurosis.  The Global Assessment of Functioning (GAF) score 
was 63.  

VA outpatient treatment records, dated from November 1999 to 
August 2003, have been received and reviewed.  These records 
show treatment for service-connected and non-service-
connected disabilities.  Visits to the mental health clinic 
are reported.  In September 2002, the veteran was noted to be 
having trouble sleeping and with his appetite.  In December 
2002, it was noted that his anxiety levels had improved with 
an increase in his medication.  When last examined, in August 
2003, it was noted that the veteran felt anxious and 
irritable.  He attended weekly anger management sessions and 
wanted to consider individual sessions.  He was noted to be 
alert and oriented in three spheres.  He denied suicidal and 
homicidal ideation and there was no evidence of a thought 
disorder.  

A compensation examination was conducted by VA in August 
2003.  At that time, the veteran indicated that, since his 
last evaluation in June 2001, he had continued outpatient 
treatment at the VAMC and had attended regular stress 
management classes.  He reported no psychiatric 
hospitalizations in the past two years.  He had been 
prescribed the medication, Paxil, in gradually increasing 
dosages, but reported problems with side effects such as 
fatigue and lack of concentration.  He was recently switched 
to the medication, Zoloft.  He indicated a gradual worsening 
of his anxiety symptoms with little benefit of medication 
since his last evaluation.  The veteran was noted to be 
retired, but did volunteer work at the local VAMC for six or 
seven hours per day, five days per week.  He did not report 
taking time off from his volunteer position because of 
emotional or psychological problems, but indicated frequent 
episodes of anger and anxiety, with occasional arguments on 
the job.  His wife also noted that the veteran was frequently 
impatient.  

Subjective complaints included frequent nightmares, restless 
sleep, and angry outbursts.  His wife suggested that he 
should seek additional treatment at the VA, but the veteran 
had resisted making full use of VA psychiatric services in 
the past.  He noted some fatigue because of disturbed sleep 
patterns and increasing concern about his health and his 
mortality.  He stated that he often had difficulty taking 
pleasure in routine activities because of impatience and low 
frustration tolerance.  On mental status examination, the 
veteran was noted to be casually dressed and appropriately 
groomed.  He was alert and oriented in all spheres.  He had 
some difficulty hearing and walked with a cane.  He made good 
eye contact and displayed behavior appropriate to the 
interview setting.  Mood was dysphoric and irritable, with 
constricted but congruent affect.  There was no impairment of 
communication or thought process.  Speech was spontaneous, 
relevant and normal rate and rhythm.  Thinking was logical, 
goal oriented, and without evidence of formal thought 
disorder.  He denied hallucinations and delusions.  He did 
not report panic attacks, phobias, obsessive thoughts or 
rituals that interfered with his ability to function, but did 
describe periods of anxiety, tension and irritability that 
sometimes lead to acid reflux disease and nausea.  Long 
recall was grossly intact, attention and concentration were 
adequate, but there was mild impairment of short-term recall.  
He denied suicidal and homicidal ideation, and did not report 
any history of assaultiveness, but did indicate frequent 
verbal outbursts when he was angry.  Judgment and insight 
were present.  The diagnosis was generalized anxiety 
disorder.  His current GAF score was 55; representing sleep 
disturbances, increasingly frequent nightmares, irritability, 
and high general levels of anxiety.  His GAF was considered 
to have been 53 to 59 over the past year.  

The veteran and his wife testified at his hearing on appeal 
in March 2004.  At that time, they related some of the 
symptoms of the veteran's psychiatric disorder.  His wife 
said he had panic attacks two or three times per week.  It 
was also indicated that the veteran often awoke in a cold 
sweat caused by anxiety and nightmares.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

A 30 percent rating is warranted for PTSD with occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9400 (2003).  

The veteran's anxiety disorder is currently manifested by 
anxiety, nightmares and other sleep disturbances, and fatigue 
and lack of concentration that could be caused by his 
medication.  He has also exhibited outburst and irritability 
and mild obsessional rituals in the past.  After review of 
the record, the board finds that these symptoms are 
compatible with his current 30 percent evaluation.  He has 
not exhibited reduced reliability in his volunteer work had 
has not demonstrated a flattened affect; circumstantial, 
circumlocutory or stereotyped speech; difficulty in 
understanding complex commands; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  He does show some impairment of short-
term memory.  His wife testified that he had panic attacks 
two or three times weekly, but he reported no attacks when 
examined by VA in August 2003.  The veteran is the better 
judge of the frequency of his panic attacks.  On the whole, 
these symptoms are not sufficient to show that his impairment 
more nearly approximates the criteria for the 50 percent 
rating at this time.  Under these circumstances, a rating in 
excess of 30 percent is not warranted.  




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied

An increased rating for a generalized anxiety disorder is 
denied.  


REMAND

Regarding the issues related to the veteran's right hip and 
low back disorders, it is noted that the veteran is claiming 
these disorders as being proximately due to his service 
connected right knee disorder.  While an opinion regarding 
secondary service connection was rendered in 2001, this was 
prior to the establishment of service connection of the right 
knee disorder.  Consequently the examiner did not consider 
the possibility of a relationship between this service 
connected disorder and the development of right hip and low 
back symptomatology.  As such, an additional examination is 
warranted.  

The veteran has submitted a notice of disagreement with the 
evaluation assigned to his right knee disorder.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should arrange for the veteran 
to undergo a VA examination to consider 
the etiology of his right hip and low 
back disorders.  The examiner should 
render an opinion regarding whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran's service-connected right 
knee disorder could have caused or in any 
way aggravated any right hip or low back 
disorders that the veteran currently 
demonstrates.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
provide the rationale for all conclusions 
reached.

2.  The RO should issue a statement of 
the case in response to the veteran's 
notice of disagreement with the 
percentage rating assigned for his right 
knee disability.

Thereafter, the RO should readjudicate the issues on appeal.  
If the determination remains unfavorable to the veteran, he 
should be provided with a supplemental statement of the case 
(SSOC) that addresses all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered.  The veteran 
should be given an opportunity to respond to the SSOC prior 
to returning the case to the Board for further review.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



